Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 03/01/2022.
Claims 1-20 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in Email conversation with applicant’s representative, and followed by Email confirmation dated 05/02/2022.

Please replace the current listing of claims with the following:

1.	(Currently Amended) A computer-implemented method for providing a hybrid enterprise system comprising a centralized sub-system and a decentralized sub-system, the hybrid enterprise system executing a change management system to manage documents between parties, the method comprising:
	receiving, by the centralized sub-system, user data representing a user that is authorized to access one or more electronic documents stored in the centralized sub-system, the hybrid enterprise system being provided by an enterprise and the user is an agent of a second-party that interacts with the enterprise;
	generating a hash identifier that is unique to the user, the hash identifier being generated based on at least a portion of the user data; 
	recording, by the decentralized sub-system, the hash identifier in a blockchain that is maintained within the decentralized sub-system, the blockchain being stored in multiple nodes of the decentralized sub-system;
	limiting, by the centralized sub-system, access to the electronic document in response to access of the user to the electronic document;
	receiving, by the centralized sub-system, a change to one of the electronic documents from the user, the change being associated with the hash identifier that is unique to the user;
	editing, by the centralized sub-system, the electronic document based on the change;
	storing, by the centralized sub-system, the electronic document edited based on the change to replace the electronic document stored in a central repository of the centralized sub-system; and
	sending, by the centralized sub-system, a change log entry of the electronic document to the decentralized sub-system to be recorded in the blockchain, the change log entry comprising the change to the electronic document and the hash identifier of the user.

2.	(Original) The method of claim 1, wherein the user data comprises a universally unique identifier (UUID) assigned to the user.

3.	(Original) The method of claim 2, wherein the at least a portion of the user data comprises the UUID.

4.	(Original) The method of claim 1, wherein the centralized sub-system stores the one or more electronic documents within a central repository.

5.	(Original) The method of claim 1, wherein the decentralized sub-system comprises a consortium blockchain network.

6.	(Original) The method of claim 5, wherein the consortium blockchain network comprises two or more consensus nodes provisioned by an enterprise that provides the hybrid enterprise system.

7.	(Cancelled)
 
8.	(Currently Amended) A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing a hybrid enterprise system comprising a centralized sub-system and a decentralized sub-system, the hybrid enterprise system executing a change management system to manage documents between parties, the operations comprising:
	receiving, by the centralized sub-system, user data representing a user that is authorized to access one or more electronic documents stored in the centralized sub-system, the hybrid enterprise system being provided by an enterprise and the user is an agent of a second-party that interacts with the enterprise;
	generating a hash identifier that is unique to the user, the hash identifier being generated based on at least a portion of the user data; 
	recording, by the decentralized sub-system, the hash identifier in a blockchain that is maintained within the decentralized sub-system, the blockchain being stored in multiple nodes of the decentralized sub-system;
	limiting, by the centralized sub-system, access to the electronic document in response to access of the user to the electronic document;
	receiving, by the centralized sub-system, a change to one of the electronic documents from the user, the change being associated with the hash identifier that is unique to the user;
	editing, by the centralized sub-system, the electronic document based on the change; 
	storing, by the centralized sub-system, the electronic document edited based on the change to replace the electronic document stored in a central repository of the centralized sub-system; and
	sending, by the centralized sub-system, a change log entry of the electronic document to the decentralized sub-system to be recorded in the blockchain, the change log entry comprising the change to the electronic document and the hash identifier of the user.

9.	(Original) The computer-readable storage medium of claim 8, wherein the user data comprises a universally unique identifier (UUID) assigned to the user.

10.	(Original) The computer-readable storage medium of claim 9, wherein the at least a portion of the user data comprises the UUID.

11.	(Original) The computer-readable storage medium of claim 8, wherein the centralized sub-system stores the one or more electronic documents within a central repository.

12.	(Original) The computer-readable storage medium of claim 8, wherein the decentralized sub-system comprises a consortium blockchain network.

13.	(Original) The computer-readable storage medium of claim 12, wherein the consortium blockchain network comprises two or more consensus nodes provisioned by an enterprise that provides the hybrid enterprise system.

14.	(Cancelled)

15.	(Currently Amended) A system, comprising:
 	one or more computers; and
	a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing a hybrid enterprise system comprising a centralized sub-system and a decentralized sub-system, the hybrid enterprise system executing a change management system to manage documents between parties, the operations comprising:
receiving, by the centralized sub-system, user data representing a user that is authorized to access one or more electronic documents stored in the centralized sub-system, the hybrid enterprise system being provided by an enterprise and the user is an agent of a second-party that interacts with the enterprise;
generating a hash identifier that is unique to the user, the hash identifier being generated based on at least a portion of the user data; 
recording, by the decentralized sub-system, the hash identifier in a blockchain that is maintained within the decentralized sub-system, the blockchain being stored in multiple nodes of the decentralized sub-system;
limiting, by the centralized sub-system, access to the electronic document in response to access of the user to the electronic document;
receiving, by the centralized sub-system, a change to one of the electronic documents from the user, the change being associated with the hash identifier that is unique to the user;
editing, by the centralized sub-system, the electronic document based on the change;
storing, by the centralized sub-system, the electronic document edited based on the change to replace the electronic document stored in a central repository of the centralized sub-system; and
sending, by the centralized sub-system, a change log entry of the electronic document to the decentralized sub-system to be recorded in the blockchain, the change log entry comprising the change to the electronic document and the hash identifier of the user.

16.	(Original) The system of claim 15, wherein the user data comprises a universally unique identifier (UUID) assigned to the user.

17.	(Original) The system of claim 16, wherein the at least a portion of the user data comprises the UUID.

18.	(Original) The system of claim 15, wherein the centralized sub-system stores the one or more electronic documents within a central repository.

19.	(Original) The system of claim 15, wherein the decentralized sub-system comprises a consortium blockchain network.

20.	(Original) The system of claim 19, wherein the consortium blockchain network comprises two or more consensus nodes provisioned by an enterprise that provides the hybrid enterprise system.



Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 03/01/2022 and Examiner’s amendment make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20200218795 A1		SYSTEMS AND METHODS FOR DEVICE AND USER AUTHORIZATION
US 20200052899 A1		BLOCKCHAIN BASED IDENTITY AND ACCESS MANAGEMENT
US 20180294966 A1		BLOCKCHAIN-BASED DIGITAL IDENTITY MANAGEMENT METHOD
US 20190058709 A1		TENANT MANAGEMENT METHOD AND SYSTEM IN A CLOUD COMPUTING ENVIRONMENT
US 20180322491 A1		Method and System for Blockchain-Based Combined Identity, Ownership, Integrity and Custody Management
US 20170243193 A1		HYBRID BLOCKCHAIN
US 20200134656 A1		SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING COMMERCE REWARDS ACROSS TENANTS FOR COMMERCE CLOUD CUSTOMERS UTILIZING BLOCKCHAIN
US 20170161439 A1		RECORDS ACCESS AND MANAGEMENT
US 20190020468 A1		AUTHORIZING ACCOUNT ACCESS VIA BLINDED IDENTIFIERS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431